Exhibit 10.61

 

Third Amendment to

EMPLOYMENT AGREEMENT

 

This Third Amendment (“Amendment”) to the Employment Agreement by and between
Natural Alternatives International, Inc., a Delaware corporation (“Company”),
and Michael E. Fortin (“Employee”), dated effective as of October 1, 2015, and
previously amended on September 1, 2016 and September 20, 2018, (“Agreement”),
is made and entered into effective as of July 1, 2019. Unless otherwise defined
herein, capitalized terms shall have the meanings given them in the Agreement.

 

1.  
Pursuant to Section 4(a) of the Agreement, Employee’s base salary is hereby
increased to Two Hundred Fifty Thousand dollars ($250,000) per year commencing
July 1, 2019.

 

2.

Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 

 IN WITNESS WHEREOF, the undersigned have executed this Amendment on July 9,
2019.

 

EMPLOYEE

 

/s/ Michael E. Fortin                                      

Michael E. Fortin

 

COMPANY

 

Natural Alternatives International, Inc.,

a Delaware corporation

 

/s/ Kenneth E. Wolf                                       

Kenneth E. Wolf, President

 